 

” Case 1:13-cr-00950-JMF Document 95 Filed 05/13/19 Page 1 1 of 11

 

 
 
 

 

“USDC SDNY
UNITED STATES DISTRICT COURT 1 oe ne
SOUTHERN DISTRICT OF NEW YORK ory RONICALLY FILED
aS ;
: C see Ho
UNITED STATES OF AMERICA : "ote RILED AD
-~ V. ~-
SUPERSEDING INFORMATION
ANDREW MICHAEL JONES, :
a/k/a “Inigo,” : S2 14 cr. 950
Defendant.
= - _ - - - - -_ - -_- - - ” - a ~ x
COUNT ONE

(Narcotics Trafficking Conspiracy)

The United States Attorney charges:

BACKGROUND

1. From in or about January 2011, up to and including on
or about October 2, 2013, an underground website known as “Silk
Road” hosted a sprawling black-market bazaar on the Internet,
where illegal drugs and other illicit goods and services were
regularly bought and sold by the site’s users.

2. During its more than two-and-a-half years in
operation, Silk Road was used by several thousand drug dealers
and other unlawful vendors to distribute hundreds of kilograms
of illegal drugs and other illicit goods and services to well
over a hundred thousand buyers, and to launder hundreds of
millions of dollars deriving from these unlawful transactions.

3. The owner and operator of Silk Road, Ross William

Ulbricht, a/k/a “Dread Pirate Roberts,” a/k/a “DPR,” a/k/a “Silk
* * Case 1:13-cr-00950-JMF Document 95 Filed 05/13/19 Page 2 of 11

Road,” ran the website with the assistance of a small support
staff, including site administrators, who were responsible for,
among other things, monitoring user activity on Silk Road for
problems, responding to customer service inquiries, and
resolving disputes between buyers and vendors.

4, From at least in or about October 2012, up to and
including on or about October 2, 2013, ANDREW MICHAEL JONES,
a/k/a “Inigo,” the defendant, worked as a site administrator on
Silk Road.

STATUTORY ALLEGATIONS

 

5. From in or about January 2011, up to and including on
or about October 2, 2013, in the Southern District of New York
and elsewhere, ANDREW MICHAEL JONES, a/k/a “Inigo,” the
defendant, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
and with each other to violate the narcotics laws of the United

States.

6. It was a part and an object of the conspiracy that
ANDREW MICHAEL JONES, a/k/a “Inigo,” the defendant, and others
known and unknown, would and did distribute and possess with the
intent to distribute controlled substances, in violation of
Title 21, United States Code, Section 841(a) (1).

7. It was further a part and an object of the conspiracy

that ANDREW MICHAEL JONES, a/k/a “Inigo,” the defendant, and

 
" ‘Case 1:13-cr-00950-JMF Document 95 Filed 05/13/19 Page 3 of 11
others known and unknown, would and did deliver, distribute, and
dispense controlled substances by means of the Internet, ina
manner not authorized by law, and aid and abet such activity, in
violation of Title 21, United States Code, Section 841(h).

8. The controlled substances that ANDREW MICHAEL JONES,
a/k/a “Inigo,” the defendant, conspired to distribute and
possess with the intent to distribute, and to deliver,
distribute, and dispense by means of the Internet, in a manner
not authorized by law, and to aid and abet such activity,
included, among others, 1 kilogram and more of mixtures and
substances containing a detectable amount of heroin, 5 kilograms
and more of mixtures and substances containing a detectable
amount of cocaine, 10 grams and more of mixtures and substances
containing a detectable amount of lysergic acid diethylamide
(LSD), and 500 grams and more of mixtures and substances
containing a detectable amount of methamphetamine, its salts,
isomers, and salts of its isomers, all in violation of Title 21,
United States Code, Sections 841(b) (1) (A) and 841(h).

Overt Acts

9. In furtherance of said conspiracy and to effect the
illegal objects thereof, the following overt acts, among others,
were committed in the Southern District of New York and

elsewhere:
 

" Case 1:13-cr-00950-JMF Document 95 Filed 05/13/19 Page 4 of 11

a. On or about June 17, 2013, ANDREW MICHAEL JONES,
a/k/a “Inigo,” the defendant, sent a message through the Silk
Road website to Ross William Ulbricht, a/k/a “Dread Pirate
Roberts,” a/k/a “DPR,” a/k/a “Silk Road,” with the subject
“Weekly Report,” summarizing actions JONES had taken during the
previous week in his capacity as a Silk Road site administrator.
(Title 21, United States Code, Section 846.)

COUNT TWO
(Conspiracy to Commit and Aid and Abet Computer Hacking)

The United States Attorney further charges:

10. The allegations contained in paragraphs 1 through 4 of
this Information are repeated and realleged as if fully set
forth herein.

11. In addition to providing a platform for the purchase
and sale of illegal narcotics, the Silk Road website also
provided a platform for the purchase and sale of computer-
hacking services and malicious software designed for computer
hacking, such as password stealers, keyloggers, and remote
access tools. While in operation, the Silk Road website
regularly offered hundreds of listings for such services and

software.

STATUTORY ALLEGATIONS

 

12. From in or about January 2011, up to and including on
or about October 2, 2013, in the Southern District of New York

and elsewhere, ANDREW MICHAEL JONES, a/k/a “Inigo,” the

4
 

*e ‘Case 1:13-cr-00950-JMF Document 95 Filed 05/13/19 Page 5 of 11 7¢

defendant, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
and with each other to commit computer hacking, and to aid and
abet the same, in violation of Title 18, United States Code,
Sections 1030(a) (2) and 2.

13. It was a part and an object of the conspiracy that
ANDREW MICHAEL JONES, a/k/a “Inigo,” the defendant, and others
known and unknown, would and did intentionally access computers
without authorization, and thereby would and did obtain
information from protected computers, for purposes of commercial
advantage and private financial gain, and in furtherance of
criminal and tortious acts in violation of the Constitution and
the laws of the United States, and would and did aid and abet
such unauthorized access, in violation of Title 18, United
States Code, Sections 1030(a) (2) and 2.

(Title 18, United States Code, Section 1030(b).)

COUNT THREE
(Conspiracy to Traffic in Fraudulent Identification Documents)

The United States Attorney further charges:

14. The allegations contained in paragraphs 1 through 4
and paragraph 11 of this Information are repeated and realleged
as if fully set forth herein.

15. In addition to providing a platform for the purchase
and sale of illegal narcotics and computer-hacking services and

software, the Silk Road website also provided a platform for the
*,

. “Case 1:13-cr-00950-JMF Document 95 Filed 05/13/19 Page 6 of 11 .

purchase and sale of fraudulent identification documents, such
as fake driver’s licenses and passports. While in operation,
the Silk Road website regularly offered hundreds of listings for
such products.

STATUTORY ALLEGATIONS

 

16. From in or about January 2011, up to and including on
or about October 2, 2013, in the Southern District of New York
and elsewhere, ANDREW MICHAEL JONES, a/k/a “Inigo,” the
defendant, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
and with each other to traffic in fraudulent identification
documents, and to aid and abet the same, in violation of Title
18, United States Code, Sections 1028(a) (2).

17. It was a part and an object of the conspiracy that
ANDREW MICHAEL JONES, a/k/a “Inigo,” the defendant, and others
known and unknown, would and did knowingly transfer, in and
affecting interstate and foreign commerce, false identification
documents and authentication features, knowing that such
documents and features were produced without lawful authority,
including driver’s licenses, personal identification cards, and
documents that appeared to be issued by and under the authority

of the United States, and would and did aid and abet such
"Case 1:13-cr-00950-JMF Document 95 Filed 05/13/19 Page 7 of 11

transfers, in violation of Title 18, United States Code,
Sections 1028(a)(2) and 2.
(Title 18, United States Code, Section 1028(f).)

COUNT FOUR
(Money Laundering Conspiracy)

The United States Attorney further charges:

18. The allegations contained in paragraphs 1 through 4
and paragraphs 11 and 15 of this Information are repeated and
realleged as if fully set forth herein.

19. Silk Road used a Bitcoin-based payment system that
served to facilitate the illegal commerce conducted on the site,
including by concealing the identities and locations of the
users transmitting and receiving funds through the site.

STATUTORY ALLEGATIONS

20. From in or about January 2011, up to and including on
or about October 2, 2013, in the Southern District of New York
and elsewhere, ANDREW MICHAEL JONES, a/k/a “Inigo,” the
defendant, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
and with each other to commit money laundering, in violation of
Title 18, United States Code, Sections 1956(a) (1) (A) (i) and
1956 (a) (1) (B) (2).

21. It was a part and an object of the conspiracy that
ANDREW MICHAEL JONES, a/k/a “Inigo,” the defendant, and others

known and unknown, in offenses involving and affecting

7
Pn

“Case 1:13-cr-00950-JMF Document 95 Filed 05/13/19 Page 8 of 11 os a4

interstate and foreign commerce, knowing that the property
involved in certain financial transactions represented proceeds
of some form of unlawful activity, would and did conduct and
attempt to conduct such financial transactions, which in fact
involved the proceeds of specified unlawful activity, to wit,
narcotics trafficking, computer hacking, and identification
document fraud, in violation of Title 21, United States Code,
Section 846, and Title 18, United States Code, Sections 1030 and
1028, respectively, with the intent to promote the carrying on
of such specified unlawful activity, in violation of Title 18,
United States Code, Section 1956(a) (1) (A) (i).

22. It was further a part and an object of the conspiracy
that ANDREW MICHAEL JONES, a/k/a “Inigo,” the defendant, and
others known and unknown, in offenses involving and affecting
interstate and foreign commerce, knowing that the property
involved in certain financial transactions represented proceeds
of some form of unlawful activity, would and did conduct and
attempt to conduct such financial transactions, which in fact
involved the proceeds of specified unlawful activity, to wit,
narcotics trafficking, computer hacking, and identification
document fraud, in violation of Title 21, United States Code,
Section 846, and Title 18, United States Code, Sections 1030 and
1028, respectively, knowing that the transactions were designed

in whole and in part to conceal and disguise the nature, the
 

* — ™Case 1:13-cr-00950-JMF Document 95 Filed 05/13/19 Page 9 of 11 a

location, the source, the ownership, and the control of the
proceeds of specified unlawful activity, in violation of Title
18, United States Code, Section 1956(a) (1) (B) (i).

(Title 18, United States Code, Section 1956(h).)

FORFEITURE ALLEGATIONS

 

23. As a result of committing the controlled substance
offense alleged in Count One of this Information, ANDREW MICHAEL
JONES, a/k/a “Inigo,” the defendant, shall forfeit to the United
States, pursuant to Title 21, United States Code, Section 853,
any property constituting, or derived from, any proceeds the
defendants obtained, directly or indirectly, as a result of the
offense and any property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of,
the offense.

24. As a result of committing the computer hacking offense
and identification fraud offenses alleged in Counts Two and
Three of this Information, ANDREW MICHAEL JONES, a/k/a “Inigo,”
the defendants, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 982(a) (2) (B), any property
constituting, or derived from, proceeds obtained directly or
indirectly as a result of the offenses.

25. As a result of committing the money laundering offense
alleged in Count Four of this Information, ANDREW MICHAEL JONES,

a/k/a “Inigo,” the defendant, shall forfeit to the United
* * *€ase 1:13-cr-00950-JMF Document 95 Filed 05/13/19 Page 10 of 11 wt eae

States, pursuant to Title 18, United States Code, Section
982(a) (1), any property, real or personal, involved in the
offense, or any property traceable to such property.

Substitute Asset Provision

 

26. If any of the above-described forfeitable property, as
a result of any act or omission of the defendants:
(1) cannot be located upon the exercise of due diligence;
(2) has been transferred or sold to, or deposited with, a
third person;
(3) has been placed beyond the jurisdiction of the Court;
(4) has been substantially diminished in value; or
(5) has been commingled with other property which cannot
be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 18,
United States Code, Section 982(b) and Title 21, United States
Code, Section 853(p), to seek forfeiture of any other property
of the defendants up to the value of the above-described
forfeitable property.
(Title 18, United States Code, Sections 981 and 982,

Title 21, United States Code, Section 853;
Title 28, United States Code, Section 2461.)

PREET BHARARA
United States Attorney

10
Case 1:13-cr-00950-JMF Document 95 Filed 05/13/19 Page 11 of 11-—.. 3s

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
~ Vv. -

ANDREW MICHAEL JONES,
a/k/a “Inigo,”

Defendant.

 

INFORMATION
S2 14 cr. 950
(21 U.S.C. § 846,
18 U.S.C. §8§ 1030(b), 1028(£),
& 1956 (h))

PREET BHARARA
United States Attorney.

 

 
